DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tupman et al. (US 8,585,980; hereinafter “Tupman”).
In regard to claims 1 and 5, Tupman discloses a photocatalytic device (apparatus 700 for ionizing air) comprising: a photocatalytic filter (targets 720,740 coated with a photo-catalytic coating) having a surface on which a photocatalyst (such as titanium dioxide; see col. 6, lines 8-12) is carried, the photocatalytic filter being formed of a corrugated member (see col. 6, lines 28-33) having a plurality of ridges and a plurality of valleys (“two peaks and two or three valleys”; col. 6, lines 32-33) alternately arranged, the photocatalytic filter having light-passing holes (slits or holes as discussed in col. 5, lines 33-50) that allow ultraviolet light or visible light to pass therethrough, at top portions/top projecting surfaces of the ridges and bottom portions/bottom projecting surfaces of the valleys (i.e. the top of the peaks and bottom of the valleys which project in a direction in which the UV emitter 710 extends; see Figure 7), the light-passing holes being through-grooves elongated in the direction in which the ridges and the valleys or the top/bottom projecting surfaces of the ridges/valleys extend (the holes may be transversely arranged e.g., from leading edge towards trailing edge; see col. 5, lines 35-39); a light irradiation unit (UV emitter 710) configured to irradiate one of front and rear surfaces of the photocatalytic filter with ultraviolet light or visible light; a reflection wall (reflectors 730,750) facing the other one of the front and rear surfaces of the photocatalytic filter, the reflection wall reflecting light that has been emitted from the light irradiation unit and has passed through the light-passing holes that are formed by the ridges and the valleys of the photocatalytic filter (the holes are located in the ridges and valleys and, thus, are “formed by” them), toward the other surface, the reflection wall extending from one end to the other end of the photocatalytic filter (see Figure 7); and a gas inflow part (the leading edge) and a gas outflow part (the trailing edge; see col. 6, lines 18-27) respectively provided at one end and the other end of the photocatalytic filter, the gas inflow part and the gas outflow part allowing a gas to flow through in a space between the light irradiation unit and the photocatalytic filter and through another space between the reflection wall and the photocatalytic filter, over the front and rear surfaces of the photocatalytic filter from the one end toward the other end along a direction in which the ridges and the valleys extend (see Figure 7; the width of the ridges and valleys is viewed to be the recited direction of extension).  See col. 5, line 23 through col. 6, line 47 and figures 5-7.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tupman.
In regard to claims 2 and 6, Tupman is silent in regard to the structure which supports the photocatalytic filter (targets 720,740) and the light irradiation unit (UV emitter 710).  However, it would have been necessarily to use a structure to support the above structures in their disclosed arrangement, such as done in the different embodiment of Figures 1-3, and it would have been within the ambit of one of ordinary skill to have used a metal to form such a support member without creating any new or unexpected results.  The Courts have held that selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tupman in view of Valpey, III et al. (US 2006/0124442; hereinafter “Valpey”).
In regard to claim 3, Tupman is silent in regard to wherein the light irradiation unit comprises a light source disposed at one end of the photocatalytic filter and a light guide member for applying the light to the photocatalytic filter through a light emitting surface as claimed.
Valpey discloses a device for removing contaminants from a fluid using a photocatalyst wherein a light source (LEDs 18) are disposed at positions corresponding to each end of a photocatalytic surface 8; and a light guide member (beam guide 10) having a light emitting surface facing the photocatalytic surface, the light guide member taking light emitted from the light source, and applying the light to the photocatalytic surface 8 through the light emitting surface. See Figure 1 and [0079].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the LEDs and beam guide of Valpey for the UV emitter of Tupman without creating any new or unexpected results as the structures are functionally equivalent.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest the structure of the “upright pieces” which are “cut and erected” as claimed.  Applicant successfully argued that paragraph [0026] teaches that the upright pieces increases the surface area for contacting the gas which increases the efficiency of the catalytic reaction of the gas.
Response to Arguments
Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive.
Applicant argues that limitation of “a direction in which the ridges and valleys extend” is not directed to a “width” and that Tupman does not disclose wherein “a gas flows from the one end toward the other end along a direction in which the ridges and the valleys extend.”  The Examiner has fully considered the argument but has not found it to be persuasive.  The argument is centered around the depicted arrangement of Tupman wherein the holes are arranged such that they are elongated in a direction which is perpendicular to the direction of the airflow.  However, Tupman teaches that the holes “may be horizontally arranged (as shown) or transversely arranged (e.g., from leading edge towards trailing edge)” in col. 5, lines 35-39.  Further, the recited “direction in which the ridges and the valleys extend” has not been limited to a specific direction in which they extend.  Thus, the limitation can refer to the direction in which the height, width or length of the ridges and the valleys extend.  Therefore, Tupman anticipates claims 1 and 5 using the broadest reasonable interpretation and does not need to recognize the advantages or benefits of the Applicant’s claimed invention.  Applicant should amend the claims in order to define the claimed invention over the disclosure of Tupman in order to have the claims allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774